 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDReliance Electric Company, Madison Plant Mechani-cal Drives DivisionandOffice &Professional Em-ployees InternationalUnion,AFL-CIO, LocalNumber 1Reliance Electrical Company Madison Plant Mechani-cal Drives DivisionandOffice&Professional Em-ployees InternationalUnion,AFL-CIO,' LocalNumber 1,Petitioner.Cases 25-CA-3794 and 25-RC-4340June11, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMILLER AND MEMBERSFANNINGAND JENKINSOn January 20, 1971, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitled con-solidated proceeding, finding that Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. In addition, the Trial Ex-aminer found no merit in the Office Employees Union'sObjections 1 and 3 to the election held on May 20,1970, recommended that they be overruled, and thatthe results of the election, which neither union won, becertified. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a supportingbrief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyafffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner found,inter alia,that a series ofmeetings of salaried and clerical employees conductedby Respondent at its Madison, Indiana, plant prior tothe election did not constitute improper interferencetherewith or violate Section 8(a)(1) of the Act. Wedisagree for reasons which are set forth below:Robert M. Lewis, Respondent's production controlmanager, testified as follows:'Herein called Office Employees Union191 NLRB No. 1Near the end of February 1970, Lewis who "under-stood" that the Chemical Workers Union was seekingrecognition for the salaried or clerical employees, heldseparate meetings in his office with 5 dispatchers and5 expediters, and a third meeting in the conferenceroom with 10 to 15 clerical employees.The purpose of these meetings was "to hear sugges-tions from the employees as to their jobs, what wemight do to help them, and ... to voice any complaintsso we might adjust [them] where possible." Prior to thistime, there were no meetings with small groups of em-ployess for "this specific purpose."2James Bell, Respondent's plant personnel manager,who attended these meetings, testified that the manage-ment staff was apprised before the meetings of a letterfrom the Chemical Workers "claiming representa-tion."' Bell also stated that the meetings were "to somedegree ... complaint sessions" at which employeestalked about their jobs and made some suggestions asto how they could be improved.The record further shows that in the first part ofMarch 1970' the Office Employees Union began a cam-paign among Respondent's employees, and on March31 filed a representation petition which was followed onApril 28 by a Stipulation for Certification Upon Con-sent Election for a unit of office and plant clerical em-ployees at the Madison plant.'On May 12, Respondent held a meeting of the unitemployees6 in the second floor conference room. Ed-ward F. Lannigan, Respondent's vice president of em-ployee and community relations, who presided, tes-tified as follows:We obviously had [what] amounted to a break-down in communication which is something wework hard on, because we had gone through twoorganizational attempts [by unions] within a shorttime ... I explained the Company's philosophy asfar as communications were concerned. [I] out-lined our policies and practices and benefits .. .commented on the forthcoming union election.Three questions were asked by employee RogerKuntz: Two dealt with delays or cutbacks in rate re-views as a penalty for excessive leaves of absence orabsenteeism of employees including Kuntz or "some-one connected with him." Kuntz also asked why Re-spondent, which had just agreed to a wage increase foritsmechanics, did not consider doing likewise for cer-2However, Lewis had in the past held "orientation" meetings from timeto time.'As indicated by the Trial Examiner, this union did not subsequently filea representation petition and apparently abandoned its efforts to organizethe employees°Unless otherwise indicated, all dates below are for 1970The participating unions were the Petitioner and the Intervenor, Dis-trict 90, International Association of Machinists and Aerospace Workers,AFL-CIO.6Virtually all of the 60 employees in the unit were present. RELIANCE ELECTRIC COMPANYtain salaried employees. Lannigan did not give specificanswers to Kuntz' questions but did point out that thewage increase for the machinists had been negotiatedwith the IAM.A fourth question asked by an expediter about aprogram with which Lannigan was not familiar was"fielded" by another Respondent official, CharltonCampbell, manager of industrial relations for the me-chanical drives division.Campbell testified as follows concerning the May 12meeting: Basically it was "a communications type ofmeeting." Lannigan talked about the benefits availableto employees. There were six or seven questions, in-cluding three from Kuntz. Campbell did not specifytheir subject matter or the nature of the reply thereto.Bell testified concerning further meetings:During the 3 days from May 13 to 15, Bell called aseries of eight meetings which took place in the secondfloor conference room. Each was attended by Bell, Ed-win R. Harrison, a division manager, and three to sixsalaried and office employees.The purpose of these sessions was a "communica-tions type thing.We felt that since we had not longbefore that an interest in [a labor] organization ... wewere doing a poor job in communicating to our peoplewhat benefits they had, we needed to explain that to[the employees]." No threats or promises were made.Bell and Harrison did not announce to the employeesthat "this is a complaint meeting" or "you can air yourcomplaints."The meetings were for the most part concerned withanswers to questions about the Company's benefits,practices, and procedures. A number of individualcomplaints were raised by the employees.There were complaints from Kuntz who expressedhis "unhappiness" with the Company's evaluation ofhis job and said it should equal the,wage rate for acomparable job in the Company's Columbus plant. Bellresponded by explaining the system and procedure but"made no inference of any adjustment." However, oncross-examination,Bell conceded that he did not"know," i.e., remember, whether he or Harrison saidthey would "look into" the matter.Kuntz also asked about a "bumping procedure" andBell "probably" answered by quoting from the writtencompany police as to reductions in force for salariedemployees.Another matter brought up by Kuntz concerned thewritten warnings in connection with his work. Bell andHarrison said they "would review them so [they] wouldknow what [Kuntz] was talking about."Finally,Kuntz said that the toolcrib attendant wasgetting more money than Kuntz. Bell could not recallwhether he or Harrison said they would try to find outabout this complaint.45Employee Delores Hulgarth complained that shehad no calculator or auditing machine with which to doher work. On cross-examination, Bell stated he did not"know" who answered the questions and that he didnot "know" whether "somebody said they'd look intoit."Employee Boyer cited a problem that the expediterswere having and asserted that he felt that the expeditersneeded to be reevaluated. Bell or Harrison explainedthe procedure for seeking reevaluation but Bell did notsay that he would "look into it." Boyer also complainedabout the change of hours for expediters. While neitherBell nor Harrison said they would "look into it," Bellstated on cross-examination that he "thought," but"was not sure," that Harrison confined himself to say-ing that changes of hours are "part of all our jobs."Harrison testified as follows:During May 12 to 15, Harrison and Bell met withgroups of three to six employees for 2- to 3-hour peri-ods on 11 occasions.The purpose was communicating with the employeesand answering questions in regard to company policy.Management officials did not tell the employees thatthe purpose was to provide an opportunity to "air theircomplaints."However, there "were individual com-plaints raised about ... job situations."Bell and Harrison "essentially left any of the com-plaint[s] ... and criticisms as unanswered question[s]"asmanagement did not wish to make "promises orthreats during this union activity."When Kuntz complained about his job as comparedto one in Columbus, Harrison and Bell merely "heard"his complaint. However, Harrison stated on cross-examination that he "was not sure" what Bell said inreply.It is clear from the foregoing that the meetings heldby Respondent at its plant in February and May 1970took place because of the organizational campaigns ofthe two unions. Thus, when Respondent received aletter from the Chemical Workers "claiming represen-tation,"Respondent's production control manager,Lewis, conducted a number of separate meetings withsmall groups of salaried and clerical employees for thepurpose of soliciting "complaints" from, these em-ployeesandmaking "adjustments." Significantly,meetings "for this specific purpose" had not been heldprior to this time.With the fading of the organizational efforts of theChemical Workers, no further meetings were held inensuing months until the Office Employees Union cameupon the scene. In the' 4-day period of May 12, to 15,about a week before the election, Respondent em-barked upon a series of at least nine meetings of pro-longed duration. As the Trial Examiner found, Re-spondent officials "solicited questions from [unit 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees] regarding their jobs, their benefits, andtheir working conditions."While Bell and Harrison testified that they did notannounce to the employees that the group meetings ofFebruary 13 to 15 were for the purpose of "airing theircomplaints," their testimony nevertheless shows, andthe Trial Examiner found, that the employees did infact proceed to "air their complaints." Although Harri-son testified that employee complaints made at the Maymeetings remained unanswered, Harrison conceded oncross-examination that he "was not sure" what Bellsaid in his reply to a complaint from Kuntz with re-spect to the latter's job as compared to a similar one inRespondent's Columbus plant. Bell also conceded thathe did not remember whether he or Harrison hadpromised to "look into" that particular complaint. Bellfurther conceded that he could not recall whether he orHarrison had promised to find about or "look into" acomplaint of Kuntz as to his receiving less pay than thetoolcrib attendant. Similarly, Bell admitted, with re-spect to Hulgarth's complaint about her need for anauditingmachine, that he did not "know" who re-sponded thereto or whether "somebody" promised thiswould be "looked into." Finally, Bell did recall that heand Harrison promised Kuntz they would "review" thelatter's complaint regarding the written warnings abouthis work.Where, as here, an employer, who has not previouslyhad a practice of soliciting employee grievances orcomplaints, adopts such a course when unions engagein organizational campaigns seeking to represent em-ployees, we think there is a compelling inference thathe is implicitly promising to correct those inequities hediscovers as a result of his inquiries and likewise urgingon his employees that the combined program of inquiryand correction will make union representation un-necessary.'As noted above, there is no doubt that a managementofficial solicited complaints at the February meetingsandexplicitlypromised employees that Respondentwould strive to adjust them. While the managementofficials, who conducted the May meetings, phrasedtheir replies to some of the complaints in such circum-spect terms as undertaking to "look into" or "review"them, or could not recall whether they made a similarresponse to other complaints, such cautious language,or even a refusal to commit Respondent to specificcorrective action, does not cancel the employees' antici-pation of improved conditions if the employees opposeor vote against the unions.Accordingly, in view of the foregoing, particularlythe timing of the February and the May meetingswhich coincided with the organizational campaigns ofthe unions, we find, contrary to the Trial Examiner,7SeeRaytheon Company,188 NLRB No. 42.that all of these meetings violated Section 8(a)(1) of theAct and that the May meetings interfered with thefreedom of choice of the employees in the election.' Weshall therefore order appropriate remedial action anddirect a second election.CONCLUSIONS OF LAW1.Reliance Electric Company, Madison Plant, Me-chanical Drives Division, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Office & Professional Employees InternationalUnion, AFL-CIO, Local Number 1, and District 90,International Association of Machinists and AerospaceWorkers, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. In accordance with the stipulation of the parties,we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All office clerical and plant clerical employees atthe Employer's Madison, Indiana, plant, but ex-cluding all confidential secretaries, nurses, profes-sional employees, production and maintenanceemployees, all other employees, and guards andsupervisors as defined in the Act.5. By interfering with its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, as setforth above, Respondent has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.6. By its conduct, as set forth above, Respondent hasinterfered with its employees' freedom of choice in se-lecting a bargaining representative, and such conductwarrants setting aside the election conducted on May20, 1970, in Case 25-RC-4340.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, RelianceElectric Company, Madison Plant, Mechanical DrivesDivision, Madison, Indiana, its officers, agents, succes-sors, and assigns, shall:'As the February meetings occurred before the critical period in Case25-RC-4340, we rely thereon for background purposesonly in sustainingObjections 1 and 3 in saidrepresentation case., RELIANCE ELECTRIC COMPANY1.Cease and desist from(a)Conducting meetings with groups of its em-ployees for the purpose of hearing and adjusting em-ployee grievances or complaints and explicitly or im-pliedly promising them economic benefits or improvedworking conditions in order to interfere with theirchoice of a bargaining representative, or as an induce-ment to reject and refrain from activities in support ofOffice & Professional Employees International Union,AFL-CIO, Local Number 1; District 90, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO; or any other labor organization.(b) In any like or related manner interfering with itsemployees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Office& Professional Employees International Union, AFL-CIO, Local Number 1 or District 90, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choos-ing, and toengage inconcerted activities for the pur-pose of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its Madison, Indiana, plant copies of theattached notice marked "Appendix."9 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.'IT IS FURTHER ORDERED that the complaint be dis-missed insofaras it allegesviolations of the Act otherthan those found in this Decision.IT IS FURTHER ORDERED that the election held inCase 25-RC-4340 on May 20, 1970, be, and hereby is,set aside, and that the case be remanded to the aforesaidRegionalDirector for the purpose of conducting a newelection in the appropriate unit at such time as hedeemsthe circumstances permit the free choice of abargaining representative.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National LaborRelations Board "47[Direction of Second Election1tomitted from publica-tion.]10 In order to assure that all eligible voters may have the opportunity tobe informedof the issuesin the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Co.,394 U S 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 25 within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTconduct meetings with groups ofour employees for the purpose of hearing and ad-justing their grievances or complaints, and directlyor impliedly promising them benefits or improvedworking conditions,in order to discourage ouremployees from voting,joining,or supportingOffice & Professional Employees InternationalUnion,AFL-CIO,Local Number 1 or District 90,International Association of Machinists and Aero-space Workers,AFL-CIO,or by any other union.WE WILL NOTin any like or related mannerinterferewith our employees in the exercise oftheir organizational rights guaranteed under theNational Labor Relations Act.All our employees are free to become or remain, orto refrain from becoming or remaining,members of anylabor organization,as guaranteed by Section 7 of theAct.RELIANCE ELECTRICCOMPANY, MADISONPLANT, MECHANICALDRIVESDIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 West Market Street, In-dianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge, filedby Office & Professional Employees International Union,AFL-CIO, Local Number 1' (hereinafter called the Union),on May 22, 1970,2 a complaint and notice of hearing'wasissued on July 23 by the Regional Director for Region 25. Thecomplaint alleged that Reliance Electric Company, MadisonPlant, Mechanical Drives Division (hereinafter called the Re-spondent),engaged incertain unfair labor practices in viola-tion of Section 8(a)(1) of the Act. The Respondent filed ananswer in which it admittedcertain allegationsof the com-plaint, but denied committing any unfair labor practices. Thecomplaint case was consolidated with a representation caseinvolving the same parties (Case 25-RC-4340) for a ruling onobjections filed by the Union concerning conduct alleged tohave affected the results of the Board-conducted election heldon May 20.The consolidatedcaseswere tried before me on October 20and 21, in Madison,Indiana.All parties were represented bycounsel and were afforded full opportunity to be heard andto introduce relevant evidence on theissues.Briefs were sub-mitted by all counsel and were fully considered by me inarriving at my decision in this case.Upon,the entire record herein, including my evaluation ofthe testimony of the witnesses, based on my observation oftheir demeanor and upon consideration of the relevant evi-dence, I make the following:FINDINGS OF FACTIJURISIDICTIONAL FINDINGSThe Respondent is a Delaware corporation and maintainsits principal office in Cleveland, Ohio. As part of its businessoperations the Respondent maintains and operates a facilitylocated in Madison, Indiana, wherein it is engaged in themanufacture, sale, and distribution of electric motors andrelated products. This is the only facility of the Respondentinvolved in these proceedings. During the past calendar year,in the course of its business operations, the Respondentmanufactured, sold, and distributed products from its Madi-son, Indiana, facility valued in excess of $50,000. Theproducts were shipped from Madison, Indiana, directly topoints located in States other than the State of Indiana. Onthe basis of the foregoing, I find that the Respondent is, andhas been at all times material herein, an employer within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDOffice & Professional Employees International Union,AFL-CIO, Local Number 1, is a labor organization withinthe meaning of Section 2(5) of the Act.'The name of the Union appears as indicated on the petition filed in therepresentation case.The AFL-CIO designation was not contained on thecharge or the complaint.2Unless otherwise indicated, all dates herein refer to theyear 1970.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Union's campaignto organize the Respondent's em-ployees began the first week in March, Harriet Craft,businessrepresentative for the Union, received information whichcaused her to contact Roger Kuntz, an employee of the Re-spondent. As a result of this initial contact, Craft suppliedKuntz with authorization cards for signature by the Re-spondent's employees.Kuntz began soliciting signaturesshortly thereafter.His solicitations for the most part wereconfined to the Respondent's premises during his lunch hoursand after work. He stated that he continuedsoliciting onbehalf of the Union until the beginning of May. Kuntz tes-tified that Foreman Hartmancameinto his office during theearly part of May and stated that he wished Kuntz wouldconduct his "activities" outside the plant. There was no men-tion of the Union or what kind of activities Hartman had inmind. However, Kuntz stated that Hartman was irritated athim "anyway," for some reason which Kuntz did not dis-close.Upon further questioning, Kuntz placed the conversa-tionin lateMarch or early April. He then testified that hesolicitedsignaturesfrom the employees throughout Marchand part of April, and he thought the conversation withHartman "probably" took place during the latter part ofMarch. Kuntz subsequently testified that the incident withHartman occurred after he ceased solciting signatures fromthe employeesKuntz testified to another conversation he had with Hart-man in the plant. Kuntz stated'this conversation occurredseveral weeks before the election. According to Kuntz, Hart-man stopped him in the hallway and stated that he would liketo see Kuntz "keep his nose clean" because eventually theMadison and Columbus plants' weregoingto split and hewould have a good job for Kuntz. There was no mention ofthe Union or the employees' union activities during this con-versation,nor wasthere any indication what Hartman meantby cautioning Kuntz to keep his nose clean.On March 30, the Union held a meeting with the Respond-ent's employees at a local hall owned by the CarpentersUnion. A number of the Respondent's employees attendedthe meeting, including Kuntz and Wilhelm; the latter was adispatcher in the production control department. Wilhelmtestified that several days after the meeting, Hearne, super-visor of timekeeping and payroll, spoke to him at the coffeemachines and asked if he had attended the union meeting andwho was the spokesman for the employees. Wilhelm statedthat he replied it was just a question-and-answersession.4Because the Union's organizing campaign was the secondattempt within a year by a union to organize the Respond-ent's salariedemployees,' top management officials met with'The Madison and Columbus,Indiana, plantscomprised the mechanicaldrives division of the Respondent's company.Hearne wasnot Wilhelm's supervisor at the time of the conversation,however, he was a personal friend of the employeeWilhelm testified thatHearne made his inquiry in a friendly manner and he did not recall whoinitiatedthe conversation.'Although the time period is not completely clear in this record, theChemical Workers Union attempted to organize the Respondent's salariedemployees during the latter months of 1969. This campaign apparentlycontinued through January and the first part of February of the followingyear. Other than sending the Respondenta letter claiming representation,the Chemical Workers Union did not filea petitionand apparently aban-doned their efforts toorganizethe employeesDuring the Chemical WorkerscampaignWilhelm had a conversation withHearne similarto the conversation described after theunion meeting onMarch 30. Wilhelm askedHearne questions concerningthat union andHearne suggested that he attend a scheduledunion meetingto find out theanswers for himself.Wilhelm testified that after the meeting he was ap-'proached by Hearne in the plant and asked who was the main employeespokesman. RELIANCE ELECTRIC COMPANYthe employees in a series of meetings in May in order toinform them of the benefits available through the Respond-ent's employment program. Edward Lannigan,vice presidentin charge of employee and community relations,testified thathe was concerned about an apparent"breakdown in com-munications"between the officials of the Company and theemployees. He attributed the two successive organizing cam-paigns to the fact that the employees had not been madeaware of the Respondent's policies and practices and thebenefits to which they were entitled.Because of this concern,Lannigan held a meeting with allof the salaried employees on May 12 in the plant conferenceroom.Lannigan was the main spokesman for managementand he was accompanied by Campbell,manager of industrialrelations for the Mechanical Drives Division.They were theonly management officials at the meeting.According to Lan-nigan,he explained the Respondent's philosophy(presuma-bly with respect to treatment of its employees)and informedthe employees of the Company's policies and practices and ofthe benefits which were available to them.He also explainedthe mechanics of the pending Board election,and told theemployees that if the Union were voted in a contract wouldhave to be negotiated.Campbell recalled that Lannigan alsoexplained that the Respondent had contracts with otherunions and that, if the Union won the pending election, allmatters would be subject to negotiation.Questions were en-couraged from the employees,and both Lannigan and Camp-bell recalled thatKuntz asked certain specific questionswhich they attempted to answer.Lannigan testified thatKuntz asked about management's practice of penalizing em-ployees for taking excessive leave by holding up or cuttingback on the employees' rate review.He also asked,accordingto Lannigan,about the rate reviews as they applied specifi-cally,to, him.Kuntz suggested that the Respondent give awage differential for the differences in skills of the salariedemployees since the union(IAM) representing theproduction employees had negotiated such differentials forthe skilled workers in the plant. In each instance Lanniganand Campbell recalled that general answers regarding theCompany's practices and policies were given in response tothe specific questions.They denied making statements abouttaking away any of the benefits presently enjoyed by theemployees if the Union were successful in the election.Kuntz was the only employee who testified concerning theMay 12 meeting,and his recollection of what transpired diff-ered materially from that of Lannigan and Campbell. In hisaffidavit given the Regional Office during the invesigation ofthe charges in this case, Kuntz indicated that Harrison wasthe management official who conducted the meeting-on May12.When he testified however,he stated that he now recalledthat Campbell and Bell were the management representativesat the meeting. He made no mention of Lannigan beingpresent at the meeting at- all. Kuntz testified that Campbelltold the employees that if they were represented by a unionthey would lose all existing benefits. He further testified thatCampbell stated the Respondent would set the employees'stock purchase plan aside and would not even discuss thematter.Kuntz stated that he attempted to ask questions ofCampbell but that he was ignored.Although he could notrecall the specific questions he sought to ask,his affidavitindicated that he asked Campbell if the employees'benefitswould not be negotiable in the event that the Union becametheir representative and Campbell ignored him.49Because they were of the opinion that the large groupmeeting with the employees was ineffective since only a fewquestions were asked, Harrison, division manager, and Bell,plant personnel manager, jointly met with small groups of thesalaried employees in the plant conference room during thefollowing 3 days. Each of these individuals acknowledgedthat they were concerned about "communicating"with theemployees regarding the benefits given and the policies andpractices followed by the Respondent.The meetings wereheld with small groups ranging between four and six em-ployees. The management officials solicited questions fromthem regarding their jobs,their benefits,and their workingconditions.Both Bell and Harrison testified that they did nottell the employees that the meeting was a "complaint ses-sion,"but rather that the purpose was to answer all questionsemployees had concerning the company policies regardingthem and their working conditions.Wilhelm testified that he and three or four other clericalemployees were called into the conference room to meet withHarrison and Bell. According to Wilhelm,the employeeswere told that the purpose of the meeting was to get them intosmall groups to express their complaints and managementwould try to work out a solution.Wilhelm testified that heasked Harrison and Bell a question concerning the rates ofpay if the Union got in,and he was told that it would be asubject of negotiation.Wilhelm complained about receivingtwo written reprimands from his immediate supervisor re-garding his "negative attitude"and job performance. Hestated that Bell said he would look into the reason for thereprimands and that Bell explained the policy followed by theRespondent on employees'rate reviews.Kuntz was called into the conference room along with fouror five other employees on May 15.Kuntz testified that Har-rison told the employees they could voice their complaintsand management would attempt to resolve them before theygot out of hand.Kuntz recalled Bell telling the employeesthat the management officials were there for "them to chewon." Kuntz testified that he asked about his job reevaluationand why the Respondent's officials had not acted upon it. Hestated that he was told this could not be done until the elec-tion was over. He complained about the fact that an employeeat the Columbus plant was doing similar work and receivinga higher salary.He testified-that he was told managementwould look into the matter and get back to him.Complaintswere also expressed about holes in the parking lot, and Kuntzclaimed that Bell and Harrison said the matter would betaken care of.Various other complaints were expressed byother employees such as changes in-hours and lack of properequipment,among other things. Kuntz was not certain, how-ever, what management's response was as he claimed only tobe concerned about his own particular situation.The em-ployees were also instructed at these meetings on the mechan-ics of voting in the coming election. However; both Kuntzand Wilhelm stated that the management`officials did not tellor suggest how they should vote, they simply reviewed theprocedures to be followed in the election.Bell and Harrison acknowledged that they encouragedquestions from the employees,but both stated that they didnot indicate to the employees that their complaints would beresolved.They stated that they explained to Kuntz the Re-spondent's policy on job reevaluation,but made no promiseto look into his particular case. And they denied that theytold the employees that they would lose any current benefits,but did tell them thatif the Union won the election all thingswould have to be negotiated. Each of the meetings with thesmall groups of employees lasted from 2 to 3 hours. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe election was held on May 20. Twenty-four votes werecast for the Union, 1 for the Intervenor,' and 32 votes werecast against representation by any union. Objections werefiled by the Union concerning conduct affecting the electionand the instant charge was filed concerning the matters de-tailed above.Concluding FindingsThe General Counsel takes the position that the Respond-ent made promises to the employees to correct the mattersabout which they complained at the meetings and threatenedto deprive the employees of existing benefits if the Union wereelected their bargaining representative. The General Counselalso contends that an employee was unlawfully interrogatedby one of the Respondent's supervisors in order to get him toreveal the identity of the main employee spokesman at theunion meetings. It is urged that this conduct restrained andinterfered with the employees' organizational rights withinthe meaning of Section 8(a)(1) of the Act and that it alsoconstituted grounds for setting aside the election held on May20. In support of this argument the General Counsel reliesheavily onFairchild Camera & Instrument Corporation169NLRB No. 11. In that case the employer conducted a numberof meetings with groups of employees and invited them to airtheir grievances'. It was found that as a result of these meet-ings the employer took certain action on complaints voicedby the employees and made veiled promises to grant themcertain benefits in response to their complaints. It was heldthat the employer engaged in this conduct out of a desire tobring about the defeat of the union in a pending election andthat such activity interfered with the organizational rights ofthe employees within themeaningof Section 8(a)(1) of theAct under,N.L.R.B. v. Exchange Parts,375 U.S. 405.In my judgment, however, the evidence in the instant casefails to preponderate in favor of a finding similar to that ofFairchild Camera.The Respondent's officials candidly ad-mitted they were concerned about being confronted with twosuccessive union organizing campaigns and felt that they hadfailed in "communicating" with the employees. It is clearfrom the evidence that this euphemistic expression meantthat the officials felt they had failed in selling the Respond-ent's employment program and practices to the employees.The Act does not require an employer to adopt a passive orneutral role during a unionorganizingcampaign. But in ac-tively meeting the challenge of unionization it is mandatorythat the employer not interfere with the protected right of theemployees to organize by making threats of reprisal or forceagainst them or promise benefits in order to infringe upontheir freedom of choice for or against unionization. N.L. R.B.v.Exchange Parts,Cd.,375 US. 405; see. also Section 8(c) ofthe Act.IMy-examination of the evidence'; in this-caseand my, reviewof the testimony leads ,me-to conclude:that.the Respondentdidinot interfere with, the protected, rights -of the, employeesduring themeeting onMay 12 or during the small group.meetingswhich followed thereafter. The management ofli--cials credibly testified that they were concerned over the factthat the employees did not know or were not well informedabout the existing benefits- they were receiving or about thepolicies followed by the management regardingsalaried em-ployees.'District 90, International Association of Machinists,and AerospaceWorkers,AEL-QIO,was the collective-bargaining representative of theproducsion,anddnaintenanee employees and intervened in the representa-tionrcase 'Kuntz was the witness who gave the most incriminatingtestimony contradicting the Respondent's version of whatwas said at these meetings.I find,however,that his testimonywas generally unreliable in many critical areas.For example,Kuntz stated that Campbell and Bell conducted the meetingon May 12, but indicated in his affidavit that Harrison andBell were the management spokesmen.However it is clearthat Lannigan,a vice president from the Cleveland office, wasthemain management representative and he was accom-panied by Campbell.It seems highly improbable that Kuntzwould have forgotten that this particular meeting was con-ducted by a high management official from the Respondent'smain office, and it casts doubt on his entire version of whatoccurred at the meeting.Each of the management officialstestified regarding specific questions asked by Kuntz and theresponse given to him.However,he testified that his ques-tions were ignored. Further evidence of Kuntz' unreliabilityas a witness is indicated in his recital of a conversation withForeman Hartman wherein the latter told Kuntz he wishedhe would conduct his activities outside the plant.Kuntz firsttestified that the conversation took place in May,then hesubsequently placed it in April and finally during the latterpart of March.In addition, my own observation of this wit-ness gaveme thedistinct impression that he was more inter-ested in tailoring his testimony to construct a violation thanin giving an accurate account of the facts as he knew them.For these reasons I find that Kuntz' testimony was generallyunreliable and I discredit him in areas where there is a con-flict.Accordingly,I find that Campbell did not tell the em-ployees of May 12 that they would lose all of their existingbenefits and that the Respondent would set aside the em-ployees'stock purchase plan if the Union became their repre-sentative.I also find that when Kuntz complained about thereevaluation of 'his job and the fact that he felt an employeeat the Columbus plant was performing the same work butreceiving a higher wage,the Respondent's officials explainedthe Company'sevaluation procedure and told him theywould look into his complaint but made no promise to corrector to adjust his particular problem.I further find that themanagement officials gave no indication, expressed or im-plied, that they would adjust or change the conditions aboutwhich the employees complained during the course of themeeting.Similarly,in the small group meetings-with the salariedemployees, Harrison and Bell did not promise,the-employeesthat they would change any, conditions,ov that they wouldadjust.any complaints. [also find it, highly significant that, at'no time'during thee course-,of `these. meetings did any of the.management, officials attempt,to persuade-the employees tovote against the Union, or in any way seep,to impinge upon.,their freedom=of, choice in thepending election.Although it is, not specifically,raised,there is a stronginference in, this,,,. case that;by holdingt the meetings in theconference roorwin the4plant,thegrouptalks were objection-able underthe'Generai^S'hoedoctrine.'The, facts,however,indicate.otherwise. The- conference.room,according to thetestimony,waszused for training classes, rtmeetingsby°variousdepartments,andialso^as,anaarea,-where some.niglit classeswereeheld: Ih.these circumstances;-,L fmdAhatitherusecofi1thconference room for theegrouptetizigswith the employeesdid- not violate theGeneralShbei doctrine.Three Oaks, Inc.,178 NLRB,Noy 87;MArshall Durbin and Companypof'9dspen.Inc.,179 NLRB-No. 170.''lenerabShoeCorporat:on,nMdmattr&ag Plant97 NLRB' 499. RELIANCE ELECTRIC COMPANYThe testimony relating to the two conversations betweenKuntz and Foreman Hartman does not, in my judgment, riseabove the level of mere speculation.Kuntz testified that onone occasion Hartman came into his office and that he wasangry at Kuntz over other matters.According to Kuntz,Hartman stated that he wished Kuntz would conduct hisactivities outside of the plant. There was no reference to theUnion or to Kuntz' activities on behalf of the Union duringthis brief encounter.Likewise,when Hartman told him thattheMadison and Columbus plants were going to split andthat there would be a job for Kuntz if he kept his nose cleanthere was no mention of the Union or union activities. Hart-man's statements could just as easily be construed as referringto matters unrelated to the employee's union activities as theycould to his involvement with the Union.Therefore, it isnecessary to indulge in speculation in order to conclude thatHartman was referring to Kuntz' union activities in eachinstance. This I am not prepared to do. In these circum-stances, I find that the General Counsel has raised the spectreof a red flag but has failed to provide the substantive materialnecessary to attract the bull.The last incident which warrants consideration here is theconversation betweenWilhelm and Hearne.By Wilhelm'sown testimony,he and Hearne had a close personal relation-ship.Hearne was not his foreman at the time that he askedWilhelm who was the employee spokesman at the unionmeeting in March.There is no indication in the record whoinitiated the conversation and there is every evidence that thiswas a discussion between friends rather than a discussionbetween an employee and a supervisor. But even if it were not,this was an isolated incident and there is no evidence thatHearne had any such conversations with any other em-ployees, or that other employees were aware of his discussionwith Wilhelm.In these circumstances,I find that the conver-sation between Wilhelm and Hearne did not constitute aviolation of the Act.'51In sum,I find that the evidence contained in the record asa whole is not sufficient to support a conclusion that theRespondent interfered with,restrained,or coerced the em-ployees in the exercise of their rights guaranteed by Section7 of the Act.The conduct alleged to constitute a violation of Section8(a)(1) was also conduct which was alleged to have affectedthe results of the election on May 20. On the basis of theabove, I find that the Respondent did not interfere with thefree and untrammeled choice of the employees in the election.Accordingly,I recommend that the objections be overruledand the results of the election be certified.CONCLUSIONS OF LAW1.Reliance Electric Company,Madison Plant,MechanicalDrives Division,is an employer engaged in commerce withinthe meaning of Section 2(6) and (7)of the Act.2.Office&Professional Employees International Union,Local Number 1, is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent did not interfere with,restrain, or co-erce its employees in the exercise of their rights guaranteedin Section 7 of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case,I recom-mend that the allegations of the complaint herein be dis-missed in their entirety.I FURTHER RECOMMEND that Objections 1 and 3 filed bythe Union on May 22 and cited as conduct affecting theresults of the election be overruled and the results of theelection be certified.8CfHome ComfortProducts Co.,180 NLRB No 89.